DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 03/13/2020, 03/30/2020, 10/14/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “a second address storing circuit storing an address signal updated in response to an access history of the memory cell array” as recited in claim 2; the feature “a per-bank refresh command” as recited in claim 9; the feature “first and second time periods do not overlap with each other” as recited claim 11; the feature “the second and third time periods partially overlap with each other” as recited claim 12; the feature “a second address storing circuit storing an address signal that is updated in response to an access history of the memory cell array” as recited in claim 18, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Riho (US 10,020,045 B2).

    	Regarding Independent Claim 1, Riho, for example in Figs. 1-21, discloses an apparatus (see for example in Fig. 4C related in Figs. 1-3, 5-21) comprising: a memory cell array (within BANKA; in Fig. 4C related in Figs. 1-3, 5-21) including a plurality of word lines each coupled to a plurality of memory cells (see for example in Fig. 5 related in Figs. 1-4, 6-21): and a control circuit (e.g., block 13; in Fig. 4C related in Figs. 1-3, 5-21) configured to activate first (e.g., AREF signal; in Figs. 9B, 12A related in Figs. 1-8, 10-11, 13-21) and second internal signals in a time-division manner (e.g., SELF signal; in Figs. 9B, 12A related in Figs. 1-8, 10-11, 13-21) in response to a first external command (e.g., command decoder PA; in Fig. 4C related in Figs. 1-3, 5-21), wherein a first number of the plurality of word lines are selected in response to the first internal signal (e.g., WL1-3; in Figs. 9B, 12A related in Figs. 1-8, 10-11, 13-21), and wherein a second number of the plurality of word lines are selected in response to the second internal signal (e.g., WL0; in Figs. 9B, 12A related in Figs. 1-8, 10-11, 13-21), the second number is smaller than the first number (see for example in Figs. 9B, 12A related in Figs. 1-8, 10-11, 13-21).  
	Regarding claim 2, Riho, for example in Figs. 1-21, discloses further comprising: a first address storing circuit storing an address signal updated in response to the first internal signal (within blocks 15-16; in Fig. 4C related in Figs. 1-3, 5-21); a second address storing circuit storing an address signal updated in response to an access history of the memory cell array (within blocks 15-16; in Fig. 4C related in Figs. 1-3, 5-21); and a row logic circuit configured to select the first number of the plurality of word lines corresponding (see for example in Figs. 8, 
	Regarding claim 3, Riho, for example in Figs. 1-21, discloses wherein the memory cell array is divided into a plurality of memory mats (see for example in Figs. 2B, 3C, 4A, 5-6 related in Figs. 1, 7-21), wherein the row logic circuit is configured to simultaneously select the first number of word lines each belonging to a respective one of the plurality of memory mats in response to the first internal signal (see for example in Figs. 2B, 3C, 4A, 5-6 related in Figs. 1, 7-21), and wherein the row logic circuit is configured to select one of the word lines belonging to one of the plurality of memory mats in response to the second internal signal (see for example in Figs. 2B, 3C, 4A, 5-6 related in Figs. 1, 7-21).  
	Regarding claim 4, Riho, for example in Figs. 1-21, discloses wherein the first number of the plurality of word lines are selected during a first time period (see for example in Figs. 9B, 12A related in Figs. 1-8, 10-11, 13-21), wherein the second number of the plurality of word lines are selected during a second time period, and wherein the first and second time periods do not overlap with each other (see for example in Figs. 9B, 12A related in Figs. 1-8, 10-11, 13-21).  
Regarding claim 5, Riho, for example in Figs. 1-21, discloses wherein the second number of another word line of the plurality of word lines corresponding to the address signal supplied from the second address storing circuit is selected in response to the first internal signal during the first time period (see for example in Figs. 9B, 12A related in Figs. 1-8, 10-11, 13-21).  

	Regarding claim 7, Riho, for example in Figs. 1-21, discloses wherein when a control signal is in a first state (see for example in Figs. 9B, 12 related in Figs. 1-8, 10-11, 13-21), the control circuit is configured to activate the first and second internal signals in a time-division manner in response to a first occurrence of the first external command (see for example in Figs. 9B, 12 related in Figs. 1-8, 10-11, 13-21, as discussed above), and is configured to activate the second internal signal twice without activating the first internal signal in response to a second occurrence of the first external command (see for example in Figs. 9B, 12 related in Figs. 1-8, 10-11, 13-21, as discussed above).  
	Regarding claim 8, Riho, for example in Figs. 1-21, discloses wherein when a control signal is in a second state (see for example in Figs. 9B, 12 related in Figs. 1-8, 10-11, 13-21, as discussed above), the control circuit is configured to activate the first and second internal signals in a time-division manner in response to a first occurrence of the first external command, and is configured to activate the first internal signal once without activating the second internal signal in response to a second occurrence of the first external command (see for example in Figs. 9B, 12 related in Figs. 1-8, 10-11, 13-21, as discussed above).  
	Regarding claim 9, Riho, for example in Figs. 1-21, discloses wherein the first external command is a per-bank refresh command (see for example in Figs. 4C, 9B, 12 related in Figs. 1-3, 5-8, 10-11, 13-21, as discussed above).  

	Regarding claim 11, Riho, for example in Figs. 1-21, discloses wherein the first number of the plurality of word lines in the first memory bank are selected during a first time period (see for example in Figs. 4C, 9B, 12 related in Figs. 1-3, 5-8, 10-11, 13-21, as discussed above), wherein the second number of the plurality of word lines in the first memory bank are selected during a second time period (see for example in Figs. 4C, 9B, 12 related in Figs. 1-3, 5-8, 10-11, 13-21, as discussed above), wherein the first number of the plurality of word lines in the second memory bank are selected during a third time period, wherein the second number of the plurality 
	Regarding claim 12, Riho, for example in Figs. 1-21, discloses wherein the second and third time periods partially overlap with each other (see for example in Figs. 4C, 9B, 12 related in Figs. 1-3, 5-8, 10-11, 13-21, as discussed above).  
	Regarding claim 13, Riho, for example in Figs. 1-21, discloses wherein the second and fourth time periods are identical with each other (see for example in Figs. 4C, 9B, 12 related in Figs. 1-3, 5-8, 10-11, 13-21, as discussed above).  
	Regarding claim 14, Riho, for example in Figs. 1-21, discloses wherein the second external command is an all-bank refresh command (see for example in Figs. 4C, 9B, 12 related in Figs. 1-3, 5-8, 10-11, 13-21, as discussed above).  
	Regarding Independent Claim 15, Riho, for example in Figs. 1-21, discloses an apparatus (see for example in Fig. 4C related in Figs. 1-3, 5-21) comprising: a memory cell array (within BANKA; in Fig. 4C related in Figs. 1-3, 5-21) including a plurality of word lines each coupled to a plurality of memory cells (see for example in Fig. 5 related in Figs. 1-4, 6-21); and a control circuit (e.g., block 13; in Fig. 4C related in Figs. 1-3, 5-21) configured to activate a first internal signal (e.g., AREF signal; in Figs. 9B, 12A related in Figs. 1-8, 10-11, 13-21) in response to a first external command (e.g., command decoder PA; in Fig. 4C related in Figs. 1-3, 5-21), wherein the memory cell array is divided into first and second groups (see for example in Figs. 9B, 12 related in Figs. 1-8, 10-11, 13-21, as discussed above). wherein a first number of the group are selected in response to the first internal signal (e.g., WL1-3; in Figs. 9B, 12A related in Figs. 1-8, 10-11, 13-21), and wherein a second number of the plurality of word lines in the second group are selected in response to the first internal signal, the second number is smaller than the first number (e.g., WL0; in Figs. 9B, 12A related in Figs. 1-8, 10-11, 13-21).  
	Regarding claim 16, Riho, for example in Figs. 1-21, discloses wherein the first number of the plurality of word lines in the first group and the second number of the plurality of word lines in the second group are simultaneously selected in response to the first internal signal (see for example in Figs. 4C, 9B, 12 related in Figs. 1-3, 5-8, 10-11, 13-21).  
	Regarding claim 17, Riho, for example in Figs. 1-21, discloses wherein the control circuit is configured to activate a second internal signal after activating the first internal signal in response to the first external command (see for example in Figs. 4C, 9B, 12 related in Figs. 1-3, 5-8, 10-11, 13-21), wherein the first number of the plurality of word lines in the second group are selected in response to the second internal signal, and wherein the second number of the plurality of word lines in the first group are selected in response to the second internal signal (see for example in Figs. 4C, 9B, 12 related in Figs. 1-3, 5-8, 10-11, 13-21).  
	Regarding Independent Claim 18, Riho, for example in Figs. 1-21, discloses an apparatus (see for example in Fig. 4C related in Figs. 1-3, 5-21) comprising: a memory cell array (within BANKA; in Fig. 4C related in Figs. 1-3, 5-21) including a plurality of word lines each coupled to a plurality of memory cells (see for example in Fig. 5 related in Figs. 1-4, 6-21): a control circuit (e.g., block 13; in Fig. 4C related in Figs. 1-3, 5-21) configured to activate first (e.g., AREF signal; in Figs. 9B, 12A related in Figs. 1-8, 10-11, 13-21) and second internal signals in a time-division manner (e.g., SELF signal; in Figs. 9B, 12A related in Figs. 1-8, 10-11, 
	Regarding claim 19, Riho, for example in Figs.1-21, discloses wherein when a control signal is in a first state (see for example in Figs. 4C, 9B, 12 related in Figs. 1-3, 5-8, 10-11, 13-21), the control circuit is configured to activate the first and second internal signals in a time-division manner in response to a first occurrence of the first external command (see for example in Figs. 4C, 9B, 12 related in Figs. 1-3, 5-8, 10-11, 13-21, as discussed above), and is configured to activate the second internal signal twice without activating the first internal signal in response to a second occurrence of the first external command (see for example in Figs. 4C, 9B, 12 related in Figs. 1-3, 5-8, 10-11, 13-21, as discussed above).  
	Regarding claim 20, Riho, for example in Figs. 1-21, discloses wherein when a control signal is in a second state (see for example in Figs. 4C, 9B, 12 related in Figs. 1-3, 5-8, 10-11, 13-21, as discussed above), the control circuit is configured to activate the first and second internal signals in a time-division manner in response to a first occurrence of the first external 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357.  The examiner can normally be reached on M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/THA-O H BUI/Primary Examiner, Art Unit 2825